
	

113 HR 4659 IH: EB-5 Regional Center Extension Act of 2014
U.S. House of Representatives
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4659
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2014
			Mr. Schock introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to make the EB-5 regional center program permanent,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the EB-5 Regional Center Extension Act of 2014.
		2.Removal of per country numerical caps on employment visasSection 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152) is amended by striking subsections (a) and (b) of section 203 and inserting subsection (a) of section 203.
		3.Regional center program made permanentSection 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) is amended by adding
			 at the end the following:
			
				(E)Regional center program
					(i)Set asideNot less than 3,000 of the visas made available under this paragraph in each fiscal year shall be
			 reserved for qualified immigrants for a program to implement the
			 provisions of this paragraph.
					(ii)In generalThe program referred to in clause (i) shall involve a regional center in the United States,
			 designated by the Secretary of Homeland Security on the basis of a general
			 proposal, for the promotion of economic growth, including increased export
			 sales, improved regional productivity, job creation, or increased domestic
			 capital investment. A regional center shall have jurisdiction over a
			 limited geographic area, which shall be described in the proposal and
			 consistent with the purpose of concentrating pooled investment in defined
			 economic zones. The establishment of a regional center may be based on
			 general predictions, contained in the proposal, concerning the kinds of
			 commercial enterprises that will receive capital from aliens, the jobs
			 that will be created directly or indirectly as a result of such capital
			 investments, and the other positive economic effects such capital
			 investments will have.
					(iii)Rule for determining compliance with job creation requirementsFor purposes of determining compliance with subparagraph (A)(ii), and notwithstanding the
			 requirements of 8 CFR 204.6, the Secretary of Homeland Security shall
			 permit aliens admitted under the program described in this subparagraph to
			 establish reasonable methodologies for determining the number of jobs
			 created by the program, including such jobs which are estimated to have
			 been created indirectly through revenues generated from increased exports,
			 improved regional productivity, job creation, or increased domestic
			 capital investment resulting from the program..
		4.Priority consideration for regional center applicantsSection 204(a)(1)(H) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(H)) is amended by
			 adding at the end the following: In processing petitions under this subparagraph, the Secretary of Homeland Security may give
			 priority to petitions filed by aliens seeking admission under the program
			 described in section 203(b)(5)(E). Notwithstanding section 203(e),
			 immigrant visas made available under section 203(b)(5) may be issued to
			 such aliens in an order that takes into account any priority accorded
			 under the preceding sentence..
		5.Conforming amendmentSection 610 of Public Law 102–395 (8 U.S.C. 1153 note) is hereby repealed.
		
